Bv the Court.
The action below was brought by Gross .against Nichols, upon a promissory note made payable to the order of Yance, Bro. & Co. In his petition, Gross alleged that the note was “ transferred to him by delivery for collection,” and that he was “ the owner and holder of said note for said purpose.” The note, a copy of which is attached to the petition, contains but two indorsements. One of these is a blank indorsement by the payees, and the other an indorsement by the Farmers’ Bank of Findley, to the IT. S. Express Co., “ for collection.” The only question presented is, whether this petition shows such a right in •Gross as enabled him to bring the action in .his own name. We are unanimous in the opinion that it does not, and that in holding otherwise the courts below were in error. The note was payable to order, and there is no indorsement of it to Gross. He, therefore, had neither the legal nor ..equitable title to the note.
Judgments reversed, and judgment for plaintifi’ in error.